Appeal by the defendant from a judgment of the County Court, Rockland County *342(Nelson, J.), rendered August 24, 1996, convicting him of robbery in the first degree (two counts) and assault in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
The hearing court found that although the defendant’s initial statement to the police at the time of his arrest was obtained in violation of statutory parental notification requirements pertaining to juvenile offenders (see, CPL 120.90 [7]; 140.20 [6]; 140.40 [5]), any taint arising therefrom was attenuated by the time he made his subsequent statements to the police, which were obtained in compliance with those requirements (see, People v Harris, 11 NY2d 434). Under the circumstances of this case, the hearing court’s finding is supported by the record (see, People v Bolus, 185 AD2d 1007). Therefore, that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities was properly denied.
The defendant’s additional contention, that the County Court erred in denying his motion to remove the action to the Family Court under CPL 210.43, is also without merit, as there are no special circumstances which warranted granting the relief he sought (see, Matter of Vega v Bell, 47 NY2d 543, 553).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. S. Miller, J. P., Friedmann, Krausman and Florio, JJ., concur.